United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   June 22, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 02-21166
                        Conference Calendar


UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

MARCIAL CARRANZA-VILLEGAS,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. 4:02-CR-87-ALL
                       --------------------

Before WIENER, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Counsel appointed for Marcial Carranza-Villegas (“Carranza”)

has filed a motion for leave to withdraw and a brief as required

by Anders v. California, 386 U.S. 738 (1967).      Carranza has

submitted two responses to counsel’s brief, moving in one to

proceed pro se on appeal and, in the other, for the appointment

of new counsel.   Carranza’s motions are DENIED.

     Our independent review of counsel’s brief, Carranza’s

responses, and the record discloses no nonfrivolous issue.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-21166
                                 -2-

Accordingly, counsel’s motion to withdraw is GRANTED; counsel is

excused from further responsibilities herein, and the APPEAL IS

DISMISSED.   See 5TH CIR. R. 42.2.